Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of refusing to obey a direct order, creating a disturbance and interfering with an employee as the result of an incident in which he refused a teacher’s request to do classroom work and caused other inmates to stop working. He now claims that inasmuch as the teacher who prepared the misbehavior report providing the basis for the determination did not testify at the hearing, the determination is not supported by substantial evidence. We reject this claim. Petitioner did not request the teacher to be called as a witness at the hearing and it was not incumbent upon the Hearing Officer to do so. We find that the misbehavior report in this case provides substantial evidence supporting the determination of guilt.
*616Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.